Citation Nr: 1741992	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Diana Kitching, One-time Representative


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran had active service from June 1957 to May 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing is included in the record and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran experienced in-service acoustic trauma in the form of significant noise exposure.

2.  Competent medical findings have established the presence of both tinnitus and a bilateral hearing loss disability as defined by VA regulation during the pendency of this claim.

3.  The Veteran's tinnitus and bilateral hearing loss cannot be reasonably disassociated from his in-service acoustic trauma.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Initially, the record confirms the Veteran's current diagnoses of a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  See May 2011 and December 2015 VA audiological examination reports.  As to tinnitus, the May 2011 VA examiner confirmed the presence of tinnitus and the Veteran has reported tinnitus throughout the pendency of this claim, including at the August 2017 Board hearing.  While the December 2015 VA examiner suggested the Veteran does not have tinnitus, the record clearly shows tinnitus as present during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, the Veteran reported at his hearing that he could not hear the 2015 examiner, such that he likely misreported the nonexistence of tinnitus.  See hearing transcript at page 6.  Thus, the Board finds that current hearing loss and tinnitus disabilities are present in this case.  Further, VA has conceded the Veteran's in-service exposure to acoustic trauma.  See November 2015 Decision Review Officer Informal Conference Report.  The pertinent question remaining in this appeal is whether the Veteran's current bilateral hearing loss and tinnitus disabilities are causally connected to the conceded in service noise exposure.    

In May 2011, the VA examiner who conducted the Veteran's audiological examination opined that it is less likely than not that the Veteran's hearing loss and tinnitus are related to his military service.  The rationale for this opinion was solely "the lack of proximity between the dates of service and the date of this evaluation."  The December 2015 VA examiner also provided a negative nexus opinion related to the Veteran's hearing loss and used an identical rationale.  

The Board finds the opinions of the VA examiners inadequate, because they relied solely on the passage of time between service and diagnosis.  However, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Moreover, 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service-connected.  Hensley at 159.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Because both VA examiners based their opinions solely on the delay in onset of the Veteran's hearing loss, the Board finds the opinions to be inadequate under Hensley, and to, therefore, lack probative value.  The Board looks to the remaining evidence of record to assess the relationship between the Veteran's hearing loss and tinnitus and his active service.

In August 2010, the Veteran reported noticing the onset of ringing in his ears about one month after beginning his work with tanks and ammunition in service.  He confirmed that he had never had hearing trouble or ringing in his ears prior to service.  The Veteran reported a worsening in the symptoms ever since his active service.  

In January 2011, the Veteran's wife submitted a statement confirming she met the Veteran almost forty years prior and she recalled him telling her she had to talk loud because of his difficulty hearing.  She also confirmed a worsening in symptoms, including both hearing loss and tinnitus, over the years since.

In July 2011, the Veteran submitted a statement explaining that he experienced symptoms during his active service, but he did not report it or seek treatment because he did not want to be poorly looked upon by his superiors or fellow soldiers.  The Veteran again reported this at his August 2017 Board hearing.

In November 2015, a private audiologist and a private otolaryngologist collaborated to submit a statement in support of the Veteran's hearing loss claim.  The report shows their knowledge of the Veteran's current state of hearing loss, based upon audiological examination done in their office in September 2015.  The report also recognized the Veteran's in-service noise exposure.  Based upon these factors, the authors of the report determined that the Veteran's hearing loss indeed may have originated during the Veteran's service.  This report did not make mention of the Veteran's tinnitus.

In sum, the two VA opinions obtained during the pendency of this claim suggest the Veteran's current hearing loss was not caused by his military noise exposure; however, as noted above, both opinions are based upon inadequate rationale and, therefore, lack probative value.  The remaining evidence of record includes lay reports of ongoing difficulty hearing and a suggestion by a private audiologist and a private otolaryngologist of a potential causal connection between the Veteran's hearing loss disability and his active service.  The positive opinion was based upon an examination of the Veteran, consideration of his reported history and recognition of his in-service noise exposure.  

Further, with regard to tinnitus, the Veteran is competent to testify as to symptoms such as ringing in the ears, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board finds no reason to question the credibility of the Veteran's reported history of ringing in his ears.  At numerous times during the pendency of the claim, the Veteran has consistently reported the onset of ringing in his ears to be at the time of his in-service noise exposure, as well as a continuation of the symptoms ever since.  

With regard to both the Veteran's hearing loss and his tinnitus, the Board finds that the evidence is sufficient to establish that the Veteran's disabilities are related to his noise exposure in service.  Accordingly, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus are met.  


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


